Case 2:20-cv-01824-NR Document 5-1 Filed 01/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

JAMES CARLO QUISENBERRY, Civil Action No. 2:20-cv-01824
Plaintiff, Judge J. Nicholas Ranjan
v.
JON T. RIDGE,

Washington County Chief Adult
Probation and Parole Officer, and

WASHINGTON COUNTY,
Defendants.
ORDER OF COURT
AND NOW, this _ day of , 2021, upon consideration of the Motion to

Dismiss of the Defendants, Jon T. Ridge and Washington County, it is hereby ORDERED,
ADJUDGED and DECREED that said Motion is GRANTED. The Plaintiff's Complaint and
all claims set forth therein as against the Defendants, Jon T. Ridge and Washington County, shall
be and hereby are dismissed in their entirety and with prejudice.

BY THE COURT:

 

11
